Citation Nr: 9930163	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-29 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from September 1972 to 
July 1974.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  The claim for service connection for back disability was 
denied by the Board in December 1979, August 1987, and April 
1994.  No appeal was filed and these decisions became final.  
Evidence submitted since the last final disallowance of the 
back claim is essentially cumulative of evidence previously 
considered.

2.  The claim for service connection for schizophrenia was 
denied by the Board in August 1987 and April 1994.  No appeal 
was filed and these decisions became final.  Evidence 
submitted since the last final disallowance of the 
schizophrenia claim is essentially cumulative of evidence 
previously considered.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for back disability has not been 
presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).

2.  New and material evidence sufficient to reopen the claim 
to service connection for schizophrenia has not been 
presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the appellant's claim for service connection 
for back disability in December 1979, August 1987, and April 
1994.  The Board also denied the appellant's claim for 
service connection for schizophrenia in August 1987 and April 
1994.  These decisions are final.  We note that a final 
rating determination is not subject to revision upon the same 
factual basis.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1999), 
38 C.F.R. § 20.1100 (1999).  Under pertinent law and 
regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 
1 Vet.App. 140 (1991).  The credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to Title 38 of the Code of Federal Regulations 
(1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

A review of the claims folder discloses that the Board in its 
prior final decisions considered the following evidence.  
Specifically, in its December 1979 decision, the Board 
considered the service medical records, report of VA 
examination dated February 1975, reserve service medical 
records, transcribed testimony from a personal hearing 
conducted in June 1978, a private medical statement dated 
December 1978, report of VA examination dated December 1978, 
and report of VA examination dated March 1979.  These records 
are negative for objective medical findings of back 
disability in service although the appellant complained of 
back pain during his separation examination in June 1974.  An 
x-ray study of the lumbosacral spine in February 1975 was 
negative.  Clinical findings on VA examination in March 1979 
are also unremarkable except for mild tenderness at the 
lumbosacral area; an x-ray study revealed no abnormal back 
pathology.  The claim for service connection for back 
disability was denied because the Board concluded that a back 
disability was not shown.

In addition to the above evidence, the Board in its August 
1987 decision considered VA treatment records dated between 
November 1980 and September 1985, showing that the appellant 
had been hospitalized for symptoms of schizophrenia in 
November 1980 and September 1981; schizophrenia was diagnosed 
during both hospitalizations.  Also, the Board considered 
transcribed testimony from a personal hearing conducted in 
April 1987 and a medical report showing that the appellant 
was examined in November 1984 because of complaints of low 
back pain.  The appellant reported that he had pulled a back 
muscle while working aboard ship (Merchant Marines).  The 
appellant's claim for service connection for back disability 
was denied in August 1987 because the Board concluded that 
the new evidentiary submissions did not materially alter the 
factual basis upon which it had previously denied the claim.  
The appellant's claim for service connection for 
schizophrenia was denied because schizophrenia was not shown 
in service, nor was it shown until several years thereafter.

In addition to the above evidence, the Board in its April 
1994 decision considered VA treatment records dated November 
1981 to April 1990, which included a VA hospital summary for 
the period of January to April 1990 that show an admission 
for schizophrenia and several consults for complaints of back 
pain, treatment notes that show complaints of low back pain 
between February and May 1988, and duplicate copies of 
treatment notes that were previously considered.  We note 
that VA outpatient treatment notes dated February to May 1988 
reflect that an x-ray study of the lumbosacral spine was 
negative.  These records reflect a diagnosis for chronic low 
back pain syndrome.

Also, the Board considered in its April 1994 decision an off-
ship clinical consultation report dated November 1984, report 
of private examination dated September 1985, transcribed 
testimony from a personal hearing conducted in April 1987, 
report of VA examination dated April 1988, private x-ray 
reports dated November 1990, report of VA examination dated 
December 1990, and private medical records dated June 1991.

The off-ship clinical consultation report reflects a history 
of a pulled back muscle and a provision diagnosis for 
possible strain of the low sacral area.  Private examination 
in September 1985 reflects an impression for recurrent low 
back strain syndrome; clinical findings were essentially 
unremarkable and an x-ray study revealed minimal narrowing of 
L5-S1 intervertebral disc space but otherwise the study was 
within normal limits.  Personal hearing testimony reflects a 
history of back strain in service related to lifting 
sandbags, for which he was allegedly treated in service.  
Testimony further reflects a history of reinjury to the back 
in 1984 with worsening symptoms since that time.  Reports of 
VA examinations dated September 1988 and December 1990 
reflect diagnoses for history of  low back pain and low back 
pain, respectively.  A private x-ray study dated November 
1990 demonstrated no lumbosacral abnormalities.  In April 
1994, the Board continued to deny service connection for back 
disability because competent evidence had not been submitted 
showing back disability in  service or relating the current 
back findings to a disease or injury in service.

In regards to the claim for schizophrenia, the Board 
considered in its April 1994 decision report of VA 
psychiatric examination dated September 1988, a private 
psychiatric report dated September 1990, report of VA 
examination dated December 1990, and a letter dated August 
1992 from the Mobile Vet Center.  These evidentiary 
submission  show treatment for and a diagnosis of 
schizophrenia, along with a history of nervous problems in 
service.  However, the medical evidence contained therein 
does not address the relationship, if any, between the 
appellant's schizophrenia and his period of active military 
service.  On this basis, the Board in April 1994 continued to 
deny service connection for schizophrenia.

Since the Board's last final decision in April 1994, the 
following evidence was received:  A duplicate copy of the 
appellant's original back claim, duplicate copies of service 
medical records, copies of VA treatment records dated August 
1980 to February 1999, duplicate in part of those previously 
considered, private treatment records (dated August and 
September 1979, February 1988, and May 1989), and a VA 
hospital summary for the period of March to April 1998.  The 
VA treatment records continue to show low back complaints and 
schizophrenia.  A private x-ray study of the lumbosacral 
spine in February 1988 and May 1989 reflects no 
abnormalities.  Private treatment records dated February 1997 
show complaints of back and neck pain, diagnosed as cervical 
spondylosis.  A VA hospital summary for the period of March 
to April 1998 reflects that the appellant was admitted for 
substance dependence.  Discharge diagnoses reflect that 
schizophrenia was in remission.

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence is neither new nor material to 
the issue of service connection for back disability or 
schizophrenia.  New evidence is that which is not merely 
cumulative of other evidence on the record.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991) citing Williams v. 
Sullivan, 905 F.2d 214, 216 (8th Cir. 1990).  Material 
evidence is that which is relevant and probative of the issue 
at hand.  Colvin, supra., citing Chaney v. Schweiker, 659 
F.2d 676, 679 (5th Cir. 1981).  The most recent evidentiary 
submissions continue to show that which was previously shown 
on consideration of the claims by the Board, which is that 
the appellant has a back disorder and schizophrenia.  As 
such, the Board finds that the evidence most recently 
submitted is not new because it is cumulative of the evidence 
considered in the Board's prior decisions.  Moreover, the 
Board finds that the recent evidentiary submissions do not 
bear directly and substantially (to use the Secretary's 
wording) on the issue in dispute, which is whether or not the 
appellant had a back disability in or related to service, and 
whether or not he had schizophrenia in or related to service.  
Thus, the recent evidentiary submissions, which continue to 
show post service back disability and schizophrenia do not 
help the Board resolve the critical inquiry in this matter, 
and, thus, are not probative.  Also, this evidence is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  We note that the recent evidentiary 
submissions do not address the date of onset of the 
appellant's back condition or schizophrenia, nor does the 
medical evidence contained therein demonstrate that the 
claimed disabilities are in any way related to service.

Therefore, in view of the above, we conclude that new and 
material evidence has not been presented to reopen the claims 
for service connection for back disability and schizophrenia.  
Accordingly, the Board does not have jurisdiction to consider 
the previously adjudicated claims.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet.App. 167, 171 (1996) (When new and material evidence has 
not been submitted in a previously disallowed claim 
"[f]urther analysis . . . is neither required, nor 
permitted.").


ORDER

Having found that new and material evidence has not been 
presented to reopen the claims for service connection, the 
benefits sought on appeal remains denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 


